Title: To Thomas Jefferson from Bernard Peyton, 24 January 1826
From: Peyton, Bernard
To: Jefferson, Thomas

Dear Sir,  Richd 24 Janu y 1826Your esteemd of the 21st has been recd, covering bill lading for 11 Cases &c: from New York, which have just arrived, & 8 of them already forwarded by a Waggon, to J & Raphael Charlottesville, the other three will follow by first chance.The money you request remitted to J. Thompson, collector of New York, shall go by tomorrow’s mail.Jefferson is here, & I trust will accomplish all his & your wishes, nothing  wanting on my part to give effect to the designs—With sincere regard Dr Sir Your fd Truly & everBernard Peyton